Citation Nr: 1324541	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar and cervical spine disability.

4.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to May 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board and remanded in March 2012 (when the Board also reopened the claims of service connection for cervical and lumbar spine, bilateral hip, and bilateral knee disabilities) and December 2012.  In May 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disability was not noted on service induction examination; there is no clear and unmistakable evidence rebutting the presumption of soundness as to a right knee disability on service entrance.

2.  It is reasonably shown that the Veteran's bilateral knee disability is causally related to trauma in service.

3.  It is reasonably shown that the Veteran's bilateral hip disability is causally related to trauma in service.

4.  It is reasonably shown that the Veteran's lumbar and cervical spine disability is causally related to trauma in service.

5.  It is reasonably shown that the Veteran's right ankle disability is causally related to trauma in service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Service connection for a bilateral hip disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Service connection for a lumbar and cervical spine disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) have both been reviewed.  At present there are no additional documents pertinent to this appeal in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  38 C.F.R. § 3.310(b) see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran claims his lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities resulted from his service as a paratrooper.  [He has also raised a secondary service connection theory of entitlement as to his right hip, claiming that it is secondary to his right knee and right ankle disabilities.]

The Veteran's DD Form-214 reveals that he was awarded a Parachutist Badge (which signifies that he completed jump school and a substantial number of jumps in service).  His STRs are silent for complaints, findings, treatment, or diagnosis pertaining to the back, hips, right ankle or left knee.  Regarding the right knee, although his musculoskeletal system was clinically normal on January 1956 service entrance examination, the Veteran reported having been "runover by trailer; couldn't walk for one month."  Further, a March 1957 treatment report notes that he had sustained a right knee injury 7 years prior (before enlistment) and that the knee "gets weak after use."  The impression was "weak quads."  On November 1958 service separation examination, the musculoskeletal system was clinically normal; however, the Veteran reported a history of trick or locked knee and "tractor accident - right leg."  The physician's summary included a notation of "contusion of [right] leg, after tractor accident - 1952."  

May 1996 private treatment records show right hip X-ray findings of a large round subcortical cyst area in the head of the femur.  The acetabular side of the joint was somewhat sclerotic and with obvious degenerative changes.  Lumbar spine X-ray showed degenerative narrowing of the L5-S1 intervertebral space, a bony lipping anteriorly in the mid lumbar spine and severe hypertrophic bony lipping and bridging in the lower dorsal region, anteriorly.  

An October 1996 Social Security Administration (SSA) decision notes that the Veteran had not engaged in substantial gainful activity since at least October 4, 1995, the date of his application for benefits, and that he was "unable to perform heavier activities due to constant back pain."

A January 1998 private treatment report notes the Veteran's history of being a paratrooper in 1957 and sustaining a back injury on a bad jump.  The impression was right hip osteoarthritis and lumbosacral sprain with spondylosis.  

Private treatment records include a December 2002 impression of early osteoarthritis of the right knee.  

VA treatment records include an August 2003 Radiology Report which shows an impression of osteoarthritic changes in both hips.  

In a letter received in November 2003, A Aboud, M.D., states that the Veteran "has a history of multiple medical problems which occurred during the time he served in the military as a paratrooper" including "severe neck and back pain, herniated disc, right sciatica, spinal stenosis, hip arthrosis and OA [osteoarthritis] of the knees."  

Similarly, in a January 2004 statement, Dr. Aboud attributes the Veteran's back, hip and knee disabilities to his "history of multiple medical problems which occurred during the time he served in the military service as a paratrooper."  

In a January 2010 statement a former fellow service member recalls that during service he saw the Veteran "holding his back and limping" and was told by the Veteran that "on his last jump he landed wrong, causing back, right ankle and knees pain."  The fellow service member stated that he has kept in touch with the Veteran and has noticed over the years that the Veteran uses a cane and walks with a slight limp. 

An April 2010 VA examination report notes the examiner reviewed the Veteran's claims file and includes the opinion that the Veteran's cervical and lumbar spine, right hip, bilateral knee, and right ankle disabilities were not caused by parachute jumps in the military because there is no record documenting such problems until 2000 (40 years) later.  [Notably, SSA records show complaints of back pain prior to 2000.]

Treatise evidence received in September 2010 includes a May 2006 article, "Retrospective Study of Injuries in Military Parachuting," by D Dhar, Specialist in Orthopaedics, Department of Orthopaedics, Rustaq Hospital, South Batinah Region, Ministry of Health, Sultanate of Oman, which discusses parachute jump related injuries; including to the spine and lower extremities.

Dr. Aboud repeated his opinion in support of the Veteran's claims in a January 2011 statement, explaining "[t]he employments that [the Veteran] has had [cashier, bus driver, file room supervisor] were not strenuous enough to cause his medical conditions."  In another January 2012 statement, Dr. Aboud noted that the Veteran suffers from severe cervical/thoracic/lumbar spine pain and has cervical and lumbar myelopathy as a result of spondylosis and spinal stenosis and that he suffers from severe pain/swelling of both lower extremities, and particularly the right knee and right ankle.  The doctor opined that "all of this trauma is a result of [the Veteran's] military duties as an army paratrooper many years ago."

In sworn testimony at the February 2012 videoconference hearing the Veteran related that he had participated in "hazardous duty type of jumps from the aircraft" and "hit the ground pretty hard" on one of the jumps "causing [him] more problems now."  He recalled that approximately one year after service he received orthopedic treatment for his ankle, back and "other problems" from a private physician (whose records are unavailable).  

A July 2012 VA examination report (by the provider who conducted the April 2010 VA examination) notes that the Veteran's claims file was reviewed.  The opinions offered (except for that pertaining to the right ankle) note that there is no injury in service that is documented and attribute the Veteran's "multijoint degenerative joint disease" to "age-related arthritis."  The right ankle disability was diagnosed as a tendon rupture which was also not shown in service.  

A March 2013 VA examination report (also by the examiner who conducted the prior two VA examinations) notes the Veteran's claims file was reviewed and repeats the prior opinion (that there is no documentation of the claimed disabilities in service and the first documentation is 40 years after discharge).

Because they do not include full and adequate explanation of rationale, the April 2010, July 2012 or March 2013 VA opinions against the Veteran's claims and the opinions from Dr. Aboud in support of his claims for service connection for lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities are not adequate for rating purposes.  Consequently, the Board sought a VHA advisory opinion from an orthopedic surgeon.  

In an opinion received in July 2013, a VA orthopedic surgeon, who reviewed the entire record, opined:

There is a history that the [Veteran] had hurt his right knee prior to joining service but on pre-service medical exams, was normal, regarding the musculoskeletal system.  He could and did perform many jumps except at one particular occasion, when he landed badly.  After that, he complained of right knee pain and weakness.  The force of the fall, as likely as not impacted the neck, back, hip and ankle; though not becoming too symptomatic.  In 1960, he was treated for [a] back problem.  Before that, in 1958, he had treatment for right knee and subsequently, he had been diagnosed with lumbar spondylitis with spinal stenosis, cervical spondylitis, and arthritis of the hips, knees and ankles, all in the medical record (X-rays, MRG reports).  He underwent total joint replacement right hip in February 2009.  In El Paso, TX.  

1.  In my opinion, [the Veteran] sustained, at least as likely as not, significant impact of the bad landing on his back and right lower extremity, and further falls had cumulative effect, making the spine (lumbar and cervical[)] and right lower extremity susceptible to further deterioration with passage of time.

2.  The pre-service right knee injury was most probably mild injury (i.e. sprain).  It had completely resolved prior to joining service.  The in-service right knee problem resulted, at least as likely as not, from the impact of bad fall.

3.  The parachuting is highly technical, skilled and strenuous practice and likely to have serious thrust on the functioning of musculoskeletal system immediately and on long term, especially on the spine and lower extremities i.e. ankles, knee and hips.  The combatants being young and physically strong ([the Veteran] was 21 years old in 1958) [m]ay only exhibit symptoms of one particular area of the musculoskeletal system, at first.  (Right knee in [case] of [the Veteran]).  But the repeated impacts falls as likely as not, can and do cause deterioration of other parts with passage of time (i.e. related to age).

4.  The severe arthritis of the right hip needing total joint replacement in 2009, as likely as not resulted from original impact of fall in 1958 and then being put in more strain secondary to the ankle and knee injuries.  (as in original)

Analysis

As a preliminary matter, the Board notes that a right knee disability was not noted at on the Veteran's January 1956 service entrance physical examination; therefore, he must be afforded the presumption of soundness on entry in service as to such disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Mere references in the STRs to a history of right knee injury are inadequate to rebut the presumption of soundness.  Gahaman v. West, 13 Vet. App. 148 (1999).  [Further, the VHA consulting physician opined that the Veteran's right knee injury "had completely resolved prior to joining service."]  This is to the Veteran's benefit as the evidentiary requirements for substantitating a direct service connection claim are less stringent than what is required to establish that a pre-existing disability was aggravated by active military service (an increase in severity of disability during service must be shown).

As there is no competent evidence that arthritis was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions (for arthritis).  Notably, the Veteran does not argue that his arthritis was manifested in the first postservice year.

The Veteran's primary theory of entitlement in these matters is one of direct service connection; he claims that his lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities are due to repeat landing impact trauma he sustained as a paratrooper.  [Alternatively, he claims that his right hip disability is secondary to his right knee and right ankle disabilities.]  As noted above, there are three requirements that must be met to substantiate a claim of service connection.  Of these, it is shown that the Veteran has lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities.  Therefore, there is competent evidence of current disabilities for which service connection is sought.  The record also shows that he was awarded a Parachutist Badge (which signifies that he completed a substantial number of jumps in service); therefore, it may reasonably be conceded that he sustained multiple jump landing traumas.  What he must still show to substantiate this claims is that the paratrooper training/ jump landing traumas actually caused or aggravated his lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities.  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The record includes both medical evidence that tends to support the Veteran's claims and evidence that is against the claims.  Here, the Board finds most probative and persuasive the July 2013 VHA consultant's opinion (indicating that parachuting is "likely to have serious thrust on the functioning of musculoskeletal system immediately and on long term, especially on the spine and lower extremities i.e. ankles, knee and hips" and the impact of the repeated falls "as likely as not, can and do cause deterioration of other parts with passage of time (i.e. related to age)."), as it was provided by an orthopedic surgeon (who by virtue of specialized training and experience is eminently qualified to offer this opinion), contains a complete description of the disabilities on appeal, includes a detailed rationale for the opinions provided, and is based on a more complete familiarity with the factual background.  Notably, the July 2013 VHA consultant's opinion is supported by the opinions by Dr. Aboud.  The April 2010, July 2012 and March 2013 opinions of the VA examiner are of lesser probative value because they are conclusory.  They do not acknowledge the Veteran's accounts of parachute jump related repeat trauma to the various joints, do not discuss the cumulative effect of multiple jumps on the development of degenerative changes in the joints, do not address the opinions in support of the Veteran's claims from Dr. Aboud, and contain inconsistencies (July 2012 VA examination) as to the left hip and bilateral knee claims (indicating there is no diagnosis for such joints while noting that diagnostic studies show degenerative changes.)  

Accordingly, the Board finds that the evidence reasonably shows that the Veteran's current lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities are related to his military service as a paratrooper, and that service connection for such disabilities is warranted.  [The VHA expert opined that the Veteran's severe arthritis of the right hip is also the result of "more strain secondary to the ankle and knee injuries."  Because service connection for the right hip disability is being granted on a direct basis, there is no reason to address a secondary service connection theory of entitlement.] 

Resolving any remaining reasonable doubt in the Veteran's favor as required (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record supports a finding that the Veteran's current lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities were incurred as a result of his military service as a paratrooper.  Accordingly, service connection for lumbar and cervical spine, bilateral hip and knee, and right ankle disabilities is warranted.


ORDER

Service connection for a right ankle disability is granted.  

Service connection for a bilateral knee disability is granted.  

Service connection for a lumbar and cervical spine disability is granted.  

Service connection for a bilateral hip disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


